Name: 90/549/EEC: Commission Decision of 29 October 1990 concerning Regulation (EEC) No 685/69 and relating to the fixing of private storage aid for butter or cream
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  processed agricultural produce;  distributive trades
 Date Published: 1990-11-13

 Avis juridique important|31990D054990/549/EEC: Commission Decision of 29 October 1990 concerning Regulation (EEC) No 685/69 and relating to the fixing of private storage aid for butter or cream Official Journal L 313 , 13/11/1990 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 35 P. 0127 Swedish special edition: Chapter 3 Volume 35 P. 0127 *****COMMISSION DECISION of 29 October 1990 concerning Regulation (EEC) No 685/69 and relating to the fixing of private storage aid for butter or cream (90/549/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (1), as last amended by Regulation (EEC) No 3131/90 (2), and in particular Article 29 (1) thereof, Whereas Article 29 of Regulation (EEC) No 685/69 lays down that, where there is a change in the buying-in price of butter, expressed in national currency, by the intervention agencies, private storage aid is increased or decreased accordingly; whereas, however, the Commission may decide, in accordance with the procedure provided for in Article 30 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EEC) No 3117/90 (4), that the aid concerned will not be modified if the market situation justifies this; whereas the current situation on the market for butter and cream, characterized by surpluses, dictates that the devaluation of the green rates should not be reflected in the amount of aid; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS DECIDED AS FOLLOWS: Article 1 The modification of the buying-in price for butter, expressed in national currency, resulting from the change in the green rate applicable from 11 October 1990 shall not be taken into account for the calculation of private storage aid under Article 29 of Regulation (EEC) No 685/69. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 15. 4. 1969, p. 12. (2) OJ No L 299, 30. 10. 1990, p. 29. (3) OJ No L 148, 28. 6. 1968, p. 13. (4) OJ No L 303, 31. 10. 1990, p. 5.